Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 12-15 are pending in the application.
Examiner’s Note: The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Election/Restrictions
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Copeland et al. US Pub. No. 2010/0032142 “Copeland”).
Regarding claim 12, Copeland discloses a method for hybrid cooling control of a computing system, comprising: 
[0001] Modern rack-mount server systems include single and multiple liquid heat exchangers that cool air through a rack-mount server system to enable the deployment of high density electronic modules ("blades") within the system. The rack-mount server systems may further comprise fans configured to blow air through the server and the heat exchangers. The overall cooling capacity of a server system may be affected by both the air flow rate of the fans and the liquid coolant flow rate through the heat exchangers. Accordingly, there is a tradeoff between power supplied to a fan blower system and power supplied to a liquid coolant pumping system with respect to the overall cooling capacity of the server system. 

[0010] The cooling capacity of each heat exchanger 105 in the cooling system 100 is proportional to both the liquid coolant flow rate of a liquid coolant through the heat exchanger 105 and the air flow rate of air through the fans 109. If the temperature of the entire rack-mount server system needs to be reduced, power may be increased to either the fans 109 or the pump 101 in order to decrease the temperature. These two methods may require different amounts of power for a specific change in temperature. 

[0011] Accordingly, it may be desirable to determine the path to a specific temperature that minimizes total power consumption of the cooling system 100. 

determining a number of sensitivity functions for a number control loops of a cooling system [see further Para. 0023-0035]; 
the below example shows that in order to reduce the CPU junction temperature by 0.7.degree. C. through increased air flow rate, increased power supplied to the fan is 65.3 W (Watts). In comparison, decreasing the CPU junction temperature by 0.7.degree. C. through increasing the coolant flow rate would require an increase of 59 W supplied to the coolant pump. Accordingly, in this example case, the power optimization algorithm would result in increasing the pump input power rather than increasing the fan input power.

determining a number of real-time performance metrics for the number of control loops [Step 301 and 303 of fig. 3]; 
[0015] The control module 111 may be any module capable of receiving a sensor measurement, determining an appropriate coolant flow rate or an appropriate air flow rate, and outputting control signals to the pump 101, the fans 109, and the valves 104. For example, the pump 101, fans 109, and adjustable valves 104 may be electronically controlled, and the control signal may be an electric signal transmitted from the control module 111. Examples of the control module 111 include hardware modules such as field-programmable gate arrays and software modules. The feedback module 113 may be any module capable of receiving one or more sensor readings and transmitting one or more feedback control signals to the control module 111 and may include a sensor to measure the feedback control signal from portions of the rack server. The sensor may be, for example, a temperature sensor configured to measure the temperature of one or more of the plurality of blades 107. In this case, the feedback control signal would be a temperature measurement from the temperature sensor. 

[0016] Alternatively, the sensor may be, for example, a power consumption sensor configured to measure the power consumption of one or more of the plurality of blades 107. In this case, the feedback control signal would be a power consumption measurement from the power consumption sensor. Finally, the sensor may be, for example, a thermodynamic sensor configured to measure the heat flow per cubic unit through the intake and outtake lines of the cooling intake/outtake line 103 or through the exhaust of the fans 109. The heat flow through the outtake line or the fan exhaust is proportional to the total cooling capacity of the system. If, for example, the liquid flowing through the outtake line or the air flowing through the fan exhaust is cooler than necessary, the valves 104 or the fans 109 may be adjusted to reduce the total liquid coolant flow rate through the cooling system 100. In this case, the feedback control signal would be a thermodynamic sensor measurement from the thermodynamic sensor. A second temperature or thermodynamic sensor may also be disposed in the feedback module 113 in order to measure the temperature of inlet air to the fans. The measurement from the second sensor may be transmitted as a second feedback control signal to the control module 111 to determine necessary adjustments in the cooling capacity of the cooling system 100. 


defining a number of policies for each of the number of control loops based on the number of sensitivity functions; and 
altering a number of set-points for the number of control loops based on the number of policies and in response to the number of real-time performance metrics.
[0019] Upon receiving the feedback control signal, in step 305, the control module may determine the minimum power necessary to reach a desired temperature within the rack-mount server. The control module may consider, for example, adjusting the power to the fans or the pump in order to reach the desired temperature. Alternatively, the control module may also consider adjusting the system of valves. 

[0020] Based on thermodynamic properties of each of the pump, fans, and valves the control module may calculate the total change in power necessary for each of the pump, fans, and valves to reach the desired temperature. The control module may then determine the minimum change power necessary in one or more of the pump, fans, and valves to reach the desired temperature. For example, adjusting the power to only the fans may result in the least expensive path to the desired temperature by increasing the air flow rate through the rack-mount server. Alternatively, both the liquid coolant flow rate and the air flow rate through the rack-mount server may be adjusted. 

[0021] Finally, in step 307, the control module adjusts the air flow rate or the liquid coolant flow rate through the rack-mount server in order to adjust the cooling capacity of the cooling system and change the temperature of the rack-mount server. The control module may also adjust the valves disposed between the heat exchangers and the liquid cooling line. Advantageously, this method allows the control module to determine the cheapest method among the pump, fans, and valves of cooling the rack-mount server from a power perspective. Alternatively, the control module may use a similar procedure to determine the greatest power savings in reducing power to the pump, fans, and/or valves, if the rack-mount server is cooler than necessary. 

Regarding claim 13, Copeland discloses defining the number of policies includes comparing the number of real-time performance metrics to an overall performance metric of the cooling system [Para. 0020-0021].
Regarding claim 14, Copeland discloses determining the number of sensitivity functions includes comparing a number of efficiency tradeoffs between a number of set- point alterations see Para. 0022 – 0035 – power tradeoff between Temperature vs Power requirements for each control loop].
Regarding claim 15, Copeland discloses defining the number of policies includes determining a number of possible set-point alterations for the number of control loops [see Para. 0020 – Copeland discloses, based on thermodynamic properties of each of the pump, fans, and valves the control module may calculate the total change in power necessary for each of the pump, fans, and valves to reach the desired temperature. The control module may then determine the minimum change power necessary in one or more of the pump, fans, and valves to reach the desired temperature.  Therefore, Copeland teaches defining a number of policies].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2014/0190681 to Chainer et al. teach a method for controlling a cooling system based on a heat dissipation of an electronic module and an ambient air temperature includes determining a combination of individual controls on components of the cooling system that achieve a specific amount of cooling based on a cooling power relationship for the plurality of components, the heat dissipation of the electronic module and the ambient air temperature, and applying the individual controls to the plurality of components.  Specifically, Chainer et al. teach 
[0060] The exemplary cooling systems shown in FIG. 1 and FIG. 2 can be generalized to include N number of fans and 2N number of liquid coolant pumps. In general, the speed of the N number of fans and the 2N number of liquid coolant pumps can be regulated individually or simultaneously to reduce or optimize the data cooling energy and can subsequently reduce a total data center energy consumption while controlling to a specified temperature. 

a plurality of nodes, each node representing a distinct flow rate and fan speed combination. Each node is associated with a total power required for the corresponding flow rate and fan speed, and a resulting S.sub.Offset. A plurality of energy paths exist between the nodes. Each energy path, e.g., from node 501 to node 502, is associated with changing either the flow rate of the pump or the speed of the fan from one state to another while keeping the other cooling component at a fixed state. 

[0073] According to an exemplary embodiment of the present disclosure, a least energy solution 503 is determined from a minimum cooling energy state at node 504 to a maximum cooling energy state at node 505 of the cooling system. That is, a least energy solution 503 is a state of greatest S.sub.Offset for a lowest total power. It should be understood that there may exist one or more least energy solutions for any cooling system, depending on for example, the components of the system, the T.sub.Outdoor, etc. That is, a least energy solution is a non-limiting expression of an energy curve that may be a function of any type or number of inputs and user constraints. 

[0076] Given a determined least energy solution 503, the cooling system can be controlled to approach or achieve a least energy solution 503. For example, by toggling between different paths created by the individual cooling components of the cooling system, the cooling system can approach or achieve a minimum total cooling power for any level of cooling or temperature delta.


US Pub. No. 2013/0138253 to Chainer et al. teach 
[0032] Due to ever-increasing air flow requirements through electronics racks, and the limits of air distribution within a typical data center installation, liquid-based cooling is being combined with conventional air-cooling. FIGS. 2-4 illustrate various embodiments of a data center implementation employing a liquid-based cooling system. 

[0046] For any given economizer design, there is a limit to the air-side flow rate and liquid coolant flow rate. These limits would typically be used to guide the economizer selection to meet maximum cooling requirements (i.e., worst case scenario cooling requirements) by a safe margin. As used herein, worst case scenario refers to the highest ambient air temperature and highest heat dissipation at the electronics rack, and in a more general sense, the highest heat dissipation within the data center, occurring simultaneously. This situation is rare, and might not even occur over the lifecycle of the data center. The typical result is a relatively high (more than required) cooling power consumption for almost the entire lifecycle of the data center. Hence, disclosed hereinbelow are dynamic control processes, based on data center heat dissipation and, for example, ambient air temperature, which minimize (in one embodiment) the cooling power consumption, and thereby reduce the data center energy usage. 

[0063] Note that the table values comprising the input parameters and sets of operational control settings may be determined through experimental testing in a lab environment. The 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115